Detailed Office Action
The communication dated 6/15/2021 has been entered and fully considered.
Claims 3, 8, 16, and 21 have been canceled.  Claim 24 is new.  Claims 2, 4-6, 14, 22, and 23 have been amended.  Claims 1, 2, 4-7, 9-15, 17-20, and 22-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of cancellation the objection to claim 21 has been withdrawn.
In light of amendment the 112(b) rejections have been withdrawn.
In light of amendment the art rejections over COOK and ASKAINEN have been withdrawn.
The ODP rejections have been maintained as the applicant did not file a TD as stated in the arguments.
The Examiner maintains the 112 (a) rejections and responds to the arguments below.
Applicant argues that the person of ordinary skill in the art would recognize that greater than 17.2 would be recognized by the person of ordinary skill in the art as the water absorption performance obtainable based on the description in the original filed application up to a maximum value enables by the application.
	The application fails to give any guidance about what features of the invention cause the high absorption or what variables can be modified to increase the absorption.  The person of ordinary skill in the art can not readily determine what scope is in the applicant’s possession. 
Applicant points to multiple cases were unbound ranges were granted a patent.
However, in Magsil Corp. and MIT v. Hitachi (Fed. Cir. 2012) it was found that an unbound range would not be enabled for the full scope of the range.  The Federal Circuit found that the range was not groundbreaking in that the experimental ranges were just above the prior art.  In the instant case the comparative example had a 14.4 water absorption as compared to the two inventive experiments of 17.2 and 18.1.  The applicant can fairly capture higher values than 18.1 using the term “about”.
The applicant opines that the Office must be interpreting the unbound rage to be infinite and that interpreting the unbound range to be infinite is clearly wrong.
	The Office need not interpret the unbound range as infinite for the claim to be unpatentable; even interpreting the range to include only up 34.4 g/g would still cause issues under 112.  At 34.4 g/g/ the claim would include double the value of one of the examples.  It is not clear that the applicant is in possession of this value or what values the person of ordinary skill in the art would determine that the applicant is in possession of. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9-15, 17-20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 6, the applicant claims at least 17.2 g/g water absorption.  However, from the specification the applicant does not disclose an unbound range.  It appears from the specification the applicant has support to a water absorption of about 18.1 g/g.
Claims 2, 4, 5, 22 and 23 depend from claim 1 and are similarly rejected.
Claims 7 and 9-13 depend from claim 6 and are similarly rejected.
Claims 15 and 17-20 depend from claim 14 and are similarly rejected.
In claim 22 the applicant claims at least 7.92 g/g water retention.  However, from the specification the applicant does not disclose an unbound range.  It appears from the specification the applicant has support to a water retention of about 8.3 g/g.
Claim 1, 6, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for about 17.2 g/g – about 18.1 g/g, does not reasonably provide enablement for greater than about 18.1 g/g. 
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for about 7.92 g/g – about 8.3 g/g, does not reasonably provide enablement for greater than about 8.3 g/g. 
make the invention commensurate in scope with these claims.  The Examiner has considered the WANDS factors.
The claims are broad in that the claim an unbound range.  Even assuming the range stops at 34 g/g the full range would not be enabled.  The claims are product by process claims and they are therefore not limited to the method of manufacture.
The invention is to a low ash pulp with a high water absorbency and/or high water retention.
The prior art teaches low ash recycled pulps.  The prior art also teaches recycling of used sanitary products.   The prior art does not suggest what methods increase water retention or what are result effective variables that can be optimized to increase water retention of low ash recycled pulp.  
The person of ordinary skill in the art is a process engineer with a BS in chemical engineering or paper science and about 4 years of pulping experience.
It is not clear how different processes effect the water absorbency and water retention of recycled pulp.  It is not clear what variables have to be changed through routine optimization to achieve a higher result.
F.-H. The inventor gives two working examples.  However, the inventor does not explain which variables can be optimized to get a greater water absorbency/water retention.  It is not clear what levels of water absorbency and water retention can be reached by the disclosed methods and would take undue experimentation to determine the maximum enabled amount by the unbound claimed range.
Claims 2, 4, 5, 22 and 23 depend from claim 1 and are similarly rejected.

Claims 15 and 17-20 depend from claim 14 and are similarly rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9-15, 17-20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  10-14 of copending Application No. 16/262,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a recycled pulp with an ash content less than 0.65 and a water absorption factor greater than 12 [copending claim 11]. (notes this application will issue on March 30th and this will no longer be a provisional ODP)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-7, 9-15, 17-20, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,895,039. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘039 teaches an overlapping range of ash which makes a prima facie case of obviousness and claimed a water absorption greater 7 g/g which overlaps the instant claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748